Title: To George Washington from Major General Horatio Gates, 22 June 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Peeks Kill [N.Y.] 22nd June 1778.11 in the Forenoon
                    
                    I have the pleasure to Own the receipt of Your Excellency’s Letter of the 12th, Instant, and find the Enemy (although ready to remove) had not then evacuated Philadelphia. Some great decisive Stroke in War, or politicks, must immediately determine the Line of Conduct the Commissioners resolve to take. I am only vexed, so much precious time is  lost upon our Side, by those whose duty it is to furnish Supplies of Men, provissions, Arms, Tents, &c. &c. About Twelve Hundred of the Draughts, & Recruits from Massachusetts, have Joined; but not an Arm to put upon their Shoulders. Expresses have been sent to every State, and every Store, to entreat Supplies; but only those abovementioned are yet Arrived.
                    The State of our Provission Magazine is also truly Alarming, as Your Excellency will perceive by the inclosed Return, and Copy of my Letter sent to Messrs Colt, & Champion; duplicates of which, were also transmitted to Governour Trumbull.
                    This moment, Your Excellency’s of the 18th Instant from the Valley Forge, is put into my Hands by an Express. General Greene’s Letter was directly forwarded to Colo: Hay at Fish Kill, with the others in Your Excellency’s packet.
                    Your Excellency may be assured of my Steady Attention to the Objects you recommend, and of my exact Obedience to all Your Commands. I am, Sir, Your Excellency’s Most Obedient Humble Servt.
                